DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 4/22/2022 has been entered.  Claims 1-2, 5 and 7-9 remain pending in the present application. 
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “a a horizontal plane” in Line 3-4 is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 8, the limitation “connecting the other hanging arm of the assembly to the cylindrical rod” renders the claim indefinite in the Examiner’s position.  Claim 7 reads “muff-coupling at least one hanging arm of the assembly on the cylindrical body” which encompasses the instance where just one hanging arm assembly is coupled to the cylindrical rod and also the instance where both hanging arm assemblies are coupled to the cylindrical rod.  In the instance where both hanging arm assemblies are coupled to the cylindrical rod, there would be no need for the step in claim 8 since both would already be coupled to the rod.  Therefore, claim 8 is indefinite since it is unclear how the limitation would apply to all instances of claim 7.  It is suggested that the Applicant amend the claims to positively recite the steps of assembly to overcome this issue (i.e. amending step b in claim 7 to state only one hanging arm assembly is coupled to the cylindrical body). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bouissiere US 2008/0068784 (hereinafter Bouissiere) in view of Tippin US 2021/0072626 (hereinafter Tippin).

    PNG
    media_image1.png
    749
    617
    media_image1.png
    Greyscale

Re. Cl. 1, Bouissiere discloses: A TV mount (Fig. 1), comprising a mount body (110, 122 and 124 Fig. 1) comprising a cylindrical rod (122, Fig. 1) extending along a vertical axis (see Fig. 1), the mount body configured to support the cylindrical rod relative to a a horizontal plane (see Fig. 1, 110 enable the main body to support rod 122 relative to a horizontal plane or ground surface), and a hanging arm assembly (160, 162, 170, 172, 180 and 182, Fig. 1) for fixed connection with a TV (Paragraph 0002, Lines 1-3), the hanging arm assembly comprising: a first hanging arm (162 and 182, Fig. 1) comprising a first annular member (210 in the top surface of 162 and the 220 located in that particular 210, Fig. 6 and 8) configured to be slidably fitted on the cylindrical rod of the mount body such that the cylindrical rod extends through an opening of the first annular member (see Fig. 1), a second hanging arm (160 and 180, Fig. 1) comprising a second annular member (210, Fig. 6) and a fixing member (260, Fig. 8-9) attached to the cylindrical rod (see Fig. 1, attached to the rod 122 when tightened against it), the fixing member positioned on the cylindrical rod at a position below the first annular member of the first hanging arm to constrain the axial sliding of the hanging arm assembly in a downward direction along the cylindrical rod (see Fig. 8-9, the fixing member 260 is below the first annular member or opening 210 in the top surface 162 and constraints sliding of the arm assembly relative to the cylindrical rod 122 by pressing onto the rod 122).
Re. Cl. 2, Bouissiere discloses: the first annular member is muff-coupled on the cylindrical rod (see Fig. 1, via 210, 220; Paragraph 0046, Lines 6-10).
Re. Cl. 1, Bouissiere does not disclose that the second annular member comprising a first half-annular member and a second half-annular member connected by a pivot such that the second annular member can be opened and closed around the cylindrical rod.  Tippin discloses a screen mount (Fig. 1a and 4) which mounts a screen (104, Fig. 1a) onto a mount body (108, 106, Fig. 1a).  Re. Cls. 1 and 5, Tippin discloses a second hanging arm assembly (420, Fig. 4 attached to 308 shown in Fig. 3b), wherein the hanging arm assembly includes a second annular member (420, Fig. 4) a first half-annular member (see annotated figure 5a-b) and a second half-annular member (see annotated figure 5a-b) connected by a pivot (see annotated figure 5b, between the annotated half annular members) such that the second annular member can be opened and closed around the cylindrical rod (see Fig. 5a-b and also Whittacre US 8905249, the clamp is a known rotatable clamp that is secured by tightening the illustrated fastener as evidence by and shown in more detail by Whittacre); an inner annular shape enclosed by the first half-annular member and the second half-annular member matches the size and shape of the member or the second annular member is muff-coupled and slidably fitted on the cylindrical rod member (see Fig. 5b). 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to replace the set screw clamp of Bouissiere with the clamp of Tippin since Tippin states that such a modification provides horizontal support for the screen (Paragraph 0071, Lines 1-4). Furthermore, it has been held obvious to replace one known means for another to achieve a predictable result and in this instance both Bouissiere and Tippin disclose known manners for clamping screens onto vertical supporting posts. Therefore, such a substitution would have been obvious to one of ordinary skill in the art at the time the invention was made. KSR Int’l Co. V. Teleflex Inc.550 U.S. , 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Re. Cl. 7, Bouissiere in view of Tippin would disclose: A method for installing a TV the TV mount of claim 1 (see rejection of claim 1 above, Fig. 1, Paragraph 0043, Lines 1-3 in Bouissiere), the method comprising: a. installing the hanging arm assembly on the back of a TV (see Fig. 1, Paragraph 0002, Lines 1-3 and Paragraph 0043, Lines 1-3 in Bouissiere); and b. lifting the TV and coupling at least one hanging arm of the assembly on the cylindrical rod (see Fig. 1-2 and Abstract, Lines 3-5 in Bouissiere using 162 of Bouissiere or the pivotal clamp of Tippin as discussed above).
Re. Cl. 8, Bouissiere in view of Tippin would disclose: the following step c. after step b. connecting the other hanging arm of the assembly to the cylindrical rod (by adjusting the set screw fixing 160 to the pole 122).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bouissiere in view of Tippin as applied to claims 1-2, 5 and 7-8 above, and further in view of Fritch US 2011/0101179 (hereinafter Fritch).
Re. Cl. 9, the combination of Bouissiere in view of Tippin does not disclose the following step before step a or b: installing the fixing member on the cylindrical rod for position adjustment and fixing of the TV.  As discussed above, the fixing member in Bouissiere is a set screw (260) which has to be attached to the hanging arm assembly and thus cannot be performed in the order required by this claim.  Fritch discloses an alternate hanging arm assembly (144 and 208, Fig. 6) which supports a TV (see Fig. 1) at a desired vertical position on a cylindrical rod (142, Fig. 5).  Re. Cl. 9, Fritch discloses a fixing member (144, Fig. 5), in the form of a clamp is affixed below a first annular member (208) to constrain axial sliding movement of the first annular member relative to the cylindrical rod (see Fig. 5), the fixing member is a member which is installed on the cylindrical rod for position adjustment and fixing of the TV before coupling the hanging arm assembly on the cylindrical rod (Paragraph 0067, Lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the set screw of Bouissiere with the fixing member of Fritch to enable the user to pre-set the height at which the TV is intended to be held at.  Such a modification would enable for easier and safer assembly since the user would not have to set the height while also supporting the weight of the television, eliminating risk of dropping the television.
Response to Arguments
Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive. 
Re. Applicant’s argument that there is no “fixing member attached to the cylindrical rod, the fixing member positioned on the cylindrical rod at a position below the first annular member of the first hanging arm to constrain the axial sliding of the hanging arm assembly in a downward direction along the cylindrical rod,” the Examiner disagrees. As set forth above in the rejection of claim 1, the set screw (260) in Bouissiere is located below the first annular member (opening 210 in 162) and is attached to the cylindrical rod by tightening the set screw against the cylindrical rod to constrain movement of (162) relative to the cylindrical rod (122).  Therefore, it is the Examiner’s position that the set screw of Bouissiere meets the limitations of claim 1.  Applicant’s argument have been considered but are not persuasive. 
Re. Applicant’s argument that neither of the units (160 and 162) in Bouissiere include half annular members which can be opened and closed around the cylindrical rod, the Examiner wishes to set forth that these limitations are disclosed by Tippin.  Therefore, Applicant’s argument has been considered but is not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., installation by a single user and only needing to lift the TV so that the annular member can be slid over the cylindrical rod) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oddsen US 2006/0202091, Williams US 2015/0146114, Ashe US 2013/0293719 and Bosson US 2002/0011544 disclose other known TV mounts which are presented for Applicant’s consideration.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632